Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings/Specification
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “signaling member which is translationally moveable” must be shown or the feature(s) canceled from the claim(s).  
The signaling member (17) is just shown rotating like a flap. It appears that actually rod (19) is the part that translates through casing (18) to push a rotatable rather than translatable signaling member to move.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 (all) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 states the “signaling member which is translationally moveable”.  The signaling member (17) is just shown in the drawings rotating like a flap and it is not clear in the written specification whether signaling member 17 actually translates and if so how. It appears that actually rod (19) is the part that translates through casing (18) to push a rotatable rather than translatable signaling member to move. Depending on applicant’s response this may similarly be a 112(b) rejection instead or rather in addition to 112(a) issue as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Re claim 9, the claim states “a carriage, which is connected to the carriage” which is unclear and indistinct as to what is being claimed.
Claim 11 recites the limitation "the two-arm control lever" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,13 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Monaghan (US 8,678,697).
	Re claim 1, Monaghan teaches a quick-change coupler device (generally 1) for coupling and uncoupling an implement attachment (generally figure 8, “background of the invention”, etc.) to and from a construction vehicle, the device comprising: a support member (generally figures 1-6); first receiving members (generally 29 or 41, bordering surfaces) disposed on one side of the support member for receiving a first coupling member (generally 31 or 43); second receiving members (generally other of 29 or 41, bordering surfaces) disposed on the other side of the support member for receiving a second coupling member (generally other of 29 or 43), said second receiving member having at least one locking member (generally figure 6,41,35) which is translationally moveable 
  	Re claim 13, Monaghan teaches an adapter (attachment item on bucket/tool, generally figure 8, “background of the invention”, etc.) which is coupleable to the quick-change coupler device.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Monaghan (US 8,678,697) in view of Burton (US 5,692,855).
 	Re claims 2-7, Monaghan may broadly teach the coupling gear assembly comprises (generally figure 6, multiple pivot/hinge points and connecting parts are broadly levers) a control lever which pivots about a hinge on the support member and which is connected to the signaling member via a jointed rod and a linearly movable rod. To avoid unnecessary potential arguments on interpretation, it is noted that Burton shows (figures 5-6 at least) the well-known use of known items such as levers, rods, spacing/openings, cam/direction control surfaces, etc., to change motion from rotary to linear and vice versa and spring biasing of items. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Monaghan as claimed in order to provide an equivalent alternative means of connection, movements and assembly to allow flexibility in construction to handle varied situational needs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652